Citation Nr: 0114074	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a permanent and total disability rating for 
the purpose of pension benefits.  



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from December 1973 
to November 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant was born in August 1955, had a high school 
education with additional training in auto mechanics, had job 
experience as an oil well mud logger, and last worked in 
March 2000.  

2.  The appellant's disabilities consist of diabetes 
mellitus, rated 20 percent disabling; residuals of hepatitis 
C, rated 10 percent disabling; residuals of macular scarring 
of the left eye, rated 10 percent disabling; and residuals of 
a right shoulder dislocation, rated noncompensably disabling.  

3.  The appellant's combined disability rating is 40 percent.

4.  His ratable disabilities are not of sufficient severity 
to preclude the "average person" from obtaining and 
retaining substantially gainful employment.

5.  His ratable disabilities are not of sufficient severity 
to preclude him from engaging in substantially gainful 
employment when considered in conjunction with his age, 
education, and general occupational background.  



CONCLUSION OF LAW

The appellant is not unemployable by reason of his 
disabilities, and the applicable criteria for a permanent and 
total disability rating have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.342, 4.15, 4.17 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he has several disabilities that 
effectively preclude him from obtaining and maintaining any 
form of substantially gainful employment, and that, 
therefore, he should be granted a permanent and total 
disability evaluation for the purpose of entitling him to 
pension benefits.  In his application for pension benefits 
(VA Form 21-526, dated April 10, 2000), the appellant 
indicated that he was born in August 1955, had a high school 
education (with additional training in auto mechanics), last 
worked in March 2000, and had work experience as an oil well 
mud logger.  In his Substantive Appeal (VA Form 9, dated July 
24, 2000), the appellant stated that his right shoulder 
injury had nothing to do with his being unable to work since 
February 2000.  Rather, he reported that his diabetes was 
uncontrolled, which prevented him from staying alert (so that 
he could make important on-the-job decisions) or awake for 
the 12 to 14 hour work shifts, seven days a week, that were 
required of him in his employment.  He also indicated in the 
Substantive Appeal that his Hepatitis C, which caused 
jaundice, along with tenderness and bloating of the stomach, 
and his progressive loss of vision contributed to render him 
unemployable.  

While the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) redefined the obligations of VA with respect to the 
duty to assist, review of the appellant's claims file, 
including the July 2000 Statement of the Case issued with 
regard to the claim for a permanent and total disability 
evaluation for the purpose of entitlement to pension 
benefits, the Board finds that he was provided sufficient 
assistance in that VA medical, bones, and eye examinations 
were performed in May 2000, and he was provided ample 
opportunity and time to submit evidence regarding the claim, 
which he did.  Therefore, the Board concludes that a decision 
on the merits at this time as to this issue does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The appellant appealed a June 2000 rating decision that 
denied a permanent and total disability evaluation for 
pension purposes.  That rating decision listed the following 
disabilities and respective ratings: diabetes mellitus, rated 
20 percent disabling; residuals of hepatitis C, rated 10 
percent disabling; and residuals of macular scarring of the 
left eye and residuals of a right shoulder dislocation, each 
rated noncompensably disabling.  The combined rating was 30 
percent.  

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521.  If his combined disability is less than 
100 percent, he must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4.  

An "average person" standard is employed as the basis for the 
finding of permanent and total disability.  A person shall be 
considered to be permanently and totally disabled if he is 
unemployable as a result of disability which is reasonably 
certain to continue throughout his life, or is suffering 
from:  (1) any disability sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the 
Secretary of the Department of Veterans Affairs to be of such 
a nature or extent as to justify a determination that a 
veteran suffering therefrom is permanently and totally 
disabled.  38 U.S.C.A. § 1502.  The permanent loss of the use 
of both hands, both feet, one hand and one foot, or the sight 
of both eyes, or becoming permanently helpless or bedridden 
will qualify as a permanent total disability.  38 C.F.R. 
§ 4.15.  None of these disabilities is contended or shown in 
this appeal.  

For pension purposes, when the percentage requirements are 
met under 38 C.F.R. § 4.16, and the disabilities involved are 
of a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability.  38 C.F.R. § 4.17.  To meet the 
percentage requirements at 38 C.F.R. § 4.16, the veteran must 
suffer from one disability ratable at 60 percent or more, or 
two or more disabilities where one of the disabilities is 
ratable at 40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.  In this case, the 
appellant has not met the percentage requirements of 
38 C.F.R. § 4.16.  He has no disability ratable at 
60 percent, and his combined disability evaluation is only 40 
percent.

Nonetheless, when the veteran fails to meet the percentage 
requirements, but meets basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) is 
appropriate.  38 C.F.R. § 4.17(b).  In turn, 38 C.F.R. 
§ 3.321(b)(2) provides that where the veteran does not meet 
the percentage requirements of the Rating Schedule, but is 
unemployable by reason of his age, occupational background, 
or other related factors, a permanent and total disability 
rating on an extra-schedular basis is warranted.  

Private outpatient records, dated from 1994 to 2000, show 
treatment in 1994 for bronchitis, bursitis in the left 
shoulder, and hypertension, treatment in 1995 for probable 
ulnar nerve contusion, residuals of a crushing chest injury, 
hypertension, and glucose intolerance, treatment for 
costochondritis in 1996, treatment in 1998 for chronic active 
hepatitis C with early cirrhosis, and treatment in 2000 for 
blurred vision, diabetes, and active hepatitis C.  

In May 2000, the appellant underwent a VA general medical 
examination, as well as eye and bones examinations.  At the 
general medical examination, he was found to be well 
developed and well nourished.  Blood pressure readings were 
130/84, 124/82 (sitting), 130/82 (reclining).  He weighed 168 
and a 1/2 pounds, and indicated a maximum weight of 168 
pounds during the past year.  He reported that he had been 
diagnosed with hepatitis C approximately a year and a half 
before, and that he had been told that his liver function was 
"rapidly deteriorating."  He indicated that a liver biopsy 
had been performed.  He had no history of blood transfusion 
or IV drugs, but did have a history of tattoos, one 
approximately 10 years ago and another 4 years ago.  He 
reported that he had no abdominal pain, nausea, vomiting, or 
yellow jaundice, but that he noticed occasionally abdominal 
swelling.  There was no history of peripheral swelling.  He 
complained of fatigue, and indicated that he had not worked 
since March 2000 because of an injury to his right arm and 
shoulder.  He stated prior to the right arm injury he was 
having problems with concentrating and fatigue.  Bowel 
movements were normal.  The abdomen was not distended, was 
soft without apparent organomegaly or masses, and had no 
tenderness or rebound tenderness.  Bowel sounds were 
normoactive.  Bilirubin was .1, with 0 to .2 being the normal 
range.  

It was noted that he had been diagnosed as a diabetic a 
couple of years before, for which he was placed initially on 
pills but then was switched to insulin a year ago.  He was on 
Amaryl 8 mg each morning and 25 units of Humulin insulin each 
night.  He stated that he did finger sticks when he could 
afford the strips, and that they averaged around 200.  He did 
not follow a specific diet but watched the sweets. He 
indicated that he experienced occasional increased thirst and 
polyuria when his sugar was up, but denied any hypoglycemic 
symptoms.  He had no history of a diabetic coma but he stated 
that his glucose had been 700 in the past.  He reported that 
there was a strong family history of diabetes and that he 
underwent diabetic checkups with a local physician 
approximately every two months.  Laboratory results revealed 
that glucose was 150 mg/dl, with the normal range being from 
70 to 110.  Diagnoses included Hepatitis C, presumably 
secondary to tattoos, with fatigue and elevated liver 
function tests, diabetes mellitus, and a history of 
separation, right shoulder, acute.  

The May 2000 VA eye examination revealed refraction in the 
right eye with best corrected vision of 20/20, and refraction 
in the left eye with best corrected vision of 20/100.  
Macular vessels and periphery appeared with normal limits 
except for the left eye which showed moderate pigmentary 
changes in the macula, with no edema or hemorrhage present.  
The impressions were macular scarring of unknown etiology in 
the left eye and myopic astigmatism with presbyopia in both 
eyes.  The examiner stated that it was a normal eye 
examination except for mild astigmatism and refractive error, 
along with presbyopia, which was normal for the appellant's 
age, except for the macular scarring problem in the left eye 
that did not appear to be due to any disease process, but, 
rather, appeared to be consistent with the type resulting 
from trauma.  

The May 2000 VA bones examination revealed that the appellant 
was in the acute stages of an acromioclavicular joint 
separation of the right shoulder and had been wearing a sling 
for five weeks.  Ranges of motion for the right arm and 
shoulder were not within the normal range.  

In a May 2000 medical statement, T. R. Lowe, M.D., indicated 
that the appellant had (1) a right shoulder "fracture" that 
would keep him out of work for at least six weeks, (2) 
hepatitis C, and (3) diabetes that was out of control.  Dr. 
Lowe reported in a statement received in July 2000 that the 
appellant had active hepatitis C and insulin dependent 
diabetes, both of which were chronic, incurable, and 
progressive.  

The RO has assigned rating percentages to the appellant's 
disabilities shown in the recent medical records and reports.  
These evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  In assigning the 
percentage ratings, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

After comparing the appellant's current symptoms to the 
rating criteria in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4, the Board finds that the current ratings 
assigned to his various disabilities are correct, with 
exception to the rating assigned for his left eye disability, 
as discussed below.  

When diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, a 100 percent 
rating is assigned.  If diabetes requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, a 60 percent rating is 
assigned.  When diabetes requires insulin, restricted diet, 
and regulation of activities, a 40 percent rating is 
assigned.  Diabetes requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet is assigned a 20 
percent rating.  For diabetes that is manageable by 
restricted diet only, a 10 rating is assigned.  Note (1): 
Compensable complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation, and noncompensable 
complications are considered part of the diabetic.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

While the May 2000 VA medical examination revealed that the 
appellant took medications, including insulin each evening 
and had a glucose level of 150 mg/dl, he indicated that he 
did not follow a specific diet, and his weight was steady.  
Because the evidence does not show that his diabetes requires 
a restricted diet and regulation of activities, the Board 
finds that a 20 percent rating is appropriate for the 
disorder.  

A 100 percent rating is assigned for infectious hepatitis 
with marked liver damage manifest by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  
For infectious hepatitis manifested by moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression, a 60 percent 
rating is assigned.  When infectious hepatitis is productive 
of minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures, a 30 percent rating is assigned.  Infectious 
hepatitis with demonstrable liver damage and mild 
gastrointestinal disturbance is assigned a 10 rating.  
Healed, non-symptomatic hepatitis is assigned a 
noncompensable rating.  38 C.F.R. § 4.114, Diagnostic Code 
7345.  

Although the appellant complains of fatigue and occasional 
abdominal swelling, the May 2000 VA examination revealed that 
the abdomen was not distended, was soft without apparent 
organomegaly or masses, and had no tenderness or rebound 
tenderness.  Bowel sounds were normoactive.  Additionally, he 
reported that he had no abdominal pain, nausea, vomiting, or 
yellow jaundice, and that bowel movements were normal.  
Billirubin was within the normal range.  Because the evidence 
does not demonstrate that the appellant has more than mild 
gastrointestinal disturbance associated with his hepatitis C, 
the Board finds that a 20 percent rating is appropriate for 
the disorder.  

The appellant's left eye disability, involving macular 
scarring, is evaluated under 38 C.F.R. § 4.84a, Diagnostic 
Code 6009.  Under Diagnostic Code 6009, an unhealed eye 
injury, in chronic form, is rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  When vision in one eye is 20/100 and vision in the 
other eye is no worse than 20/40, 10 percent rating is 
assigned.  Diagnostic Code 6079.  

Because the May 2000 VA eye examination revealed macular 
scarring of unknown etiology in the left eye, with best 
corrected vision of 20/100 in the left eye and 20/20 in the 
right eye, the Board finds that the proper rating for the 
appellant's residuals of macular scarring in the left eye is 
10 percent under Diagnostic Code 6079.  

When shoulder impairment of the clavicle or scapula is 
manifested by dislocation or nonunion with loose movement, a 
20 percent rating is assigned.  For nonunion of the clavicle 
or scapula without loose movement, or malunion, a 10 percent 
rating is assigned.  Otherwise, the disability is rated on 
impairment of function of a contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

Because the May 2000 VA bones examination did not reveal that 
the appellant experiences dislocation or nonunion involving 
the right shoulder, the Board finds that the noncompensable 
rating assigned for his residuals of a right shoulder 
separation is the proper evaluation.  

While the Board has determined in this decision that a 10 
percent rating is warranted for the appellant's left eye 
disability, as opposed to the noncompensable rating 
previously assigned by the RO's June 2000 rating decision, 
the appellant will be not be prejudiced by not having the RO 
conduct another review of the evidence in light of this 
increased evaluation, prior to appellate consideration of the 
claim, because his total disability evaluation, which is only 
raised to 40 percent by the change, still does not meet the 
percentage requirements of 38 C.F.R. § 4.16.   Bernard, 
supra.  

After a careful review of the entire record, the Board does 
not find that the appellant's age, educational background, 
occupational history, or combined effect of his rated 
disabilities render him incapable of pursuing gainful 
employment, notwithstanding the chronic and progressive 
nature attributed to his diabetes and hepatitis C by a 
private physician.  In this case, the appellant was born in 
August 1955, and has a twelfth grade education with 
additional training in auto mechanics.  While his current 
disabilities might restrict him from working as an oil well 
mud logger, the evidence does not show that he is precluded 
from working at other jobs.  His disabilities are not shown 
to cause, collectively, more than moderate disability.  
Therefore, the Board concludes that he is not entitled to a 
permanent and total disability evaluation for pension 
purposes.  


ORDER

A permanent and total disability rating for pension purposes 
is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

